 
Exhibit 10.6.f
 
SECOND AMENDMENT OF
FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM
PART I SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN
 
WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Employees’ Retirement Program Part I Salaried and Nonunion Hourly
Employees’ Retirement Plan (the “Plan”); and
 
WHEREAS, amendment of the Plan is now considered desirable;
NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, and pursuant to
authority delegated to the undersigned officer of the Company by resolution of
its Board of Directors, the Plan is hereby amended, effective May 1, 2001, in
the following respects:
 
1.  By correcting a typographical error in Section 2 of the First Amendment of
FMC Technologies, Inc. Employees’ Retirement Program Part I Salaried and
Nonunion Hourly Employees’ Retirement Plan to reference Section 2-4 of
Supplement 2 instead of Section 4-4 of Supplement 4.
 
2.  By deleting Section 3-5 of Supplement 3 and inserting the following in lieu
thereof:
 
“3-5 Prior Plan Benefits
 
(a)  Early Retirement Reductions for No Service after June 30, 1997. A
Participant who did not have an Hour of Service after June 30, 1997, will be
subject to the following early retirement reductions upon commencement of the
Participant’s Prior Plan benefit prior to Normal Retirement Age, calculating
actuarial equivalence by using the UP-1984 Mortality Table and an interest rate
of 4.0%:
 
(i)  A Participant who was employed with Moorco International Inc. until the
attainment of age 55 and 10 years of Vesting Service will have his or her vested
benefits reduced by 0.25% for each of the first 60 months, and by 0.5% for each
subsequent month by which the Participant’s



1



--------------------------------------------------------------------------------

 
benefit commencement date precedes the Participant’s 65th birthday.
 
            (ii)  A Participant who terminated their employment with Moorco
International Inc. prior to the attainment of age 55 and 10 years of Vesting
Service will have his or her vested benefits reduced actuarially for
commencement prior to the Participant’s 65th birthday.
 
            (iii)  Available Forms of Benefits. In addition to the optional
forms of benefit described in the Plan, a Participant may elect to receive the
Participant’s benefit under the Prior Plan in the following form of a Life and
Term Certain Annuity as described below. A Life and Term Certain Annuity is an
immediate annuity which is the actuarial equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than the term chosen by the
Participant, it will continue, in the same amount as during the Participant’s
life, for the remainder of the term certain. The Participant’s Joint Annuitant
will receive any payments due after the Participant’s death. The Participant may
choose a term certain of 60, 120, 180 or 240 months, so long as the term certain
does not exceed the joint life expectancies of the Participant and the Joint
Annuitant. For purposes of converting the Prior Plan benefit from the normal
form of payment into an optional form of payment, actuarial equivalence shall be
calculated based upon the UP-1984 Mortality Table and an interest rate of 4.0%.
 
            (b)  Early Retirement Reductions for Service after June 30, 1997. A
Participant who has an Hour of Service after June 30, 1997, will have the option
to receive the Prior Plan benefit in the form of a Life and Term Certain Annuity
as described in (a)(iii) Available Forms of Benefits above. If so elected, the
Prior Plan benefit shall be adjusted for early retirement in accordance with the
reductions described in (a) Early Retirement Reductions for No Service after
June 30, 1997 above. The remainder of the Participant’s Plan benefit shall be
available in any of the optional payment forms described under the Plan, and
subject to any early retirement reductions as apply under Sections 3.2 and 4.2
of the Plan.”
 
            3.  By deleting Section 4-6 of Supplement 4 and inserting the
following in lieu thereof:



2



--------------------------------------------------------------------------------

“4-6    Prior Plan Benefits
 
(a)    Early Retirement Reductions for No Service after June 30, 1997. A
Participant who did not have an Hour of Service after June 30, 1997, will be
subject to the following early retirement reductions upon commencement of their
Prior Plan benefit prior to Normal Retirement Age, calculating actuarial
equivalence by using the UP-1984 Mortality Table and an interest rate of 4.0%:
 
(i)    Participant who was employed with Smith Meter, Inc. until the attainment
of age 57 and 10 years of Vesting Service will have his or her vested benefits
reduced by 1/180 for each completed month between the date of the Participant’s
benefit commencement and the Participant’s 62nd birthday.
 
(ii)    A Participant who terminated their employment with Smith Meter, Inc.
prior to the attainment of age 57 and 10 years of Vesting Service will have his
or her vested benefits reduced actuarially for commencement prior to the
Participant’s 62nd birthday.
 
(iii)    Available Forms of Benefits. In addition to the optional forms of
benefit described in the Plan, a Participant may elect to receive the
Participant’s benefit under the Prior Plan in the following form of a Life and
Term Certain Annuity as described below. A Life and Term Certain Annuity is an
immediate annuity which is the actuarial equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than the term chosen by the
Participant, it will continue, in the same amount as during the Participant’s
life, for the remainder of the term certain. The Participant’s Joint Annuitant
will receive any payments due after the Participant’s death. The Participant may
choose a term certain of 60, 120, 180 or 240 months, so long as the term certain
does not exceed the joint life expectancies of the Participant and the Joint
Annuitant. For purposes of converting the Prior Plan benefit from the normal
form of payment into an optional form of payment, actuarial equivalence shall be
calculated based upon the UP-1984 Mortality Table and an interest rate of 4.0%.
 
(b)    Early Retirement Reductions for Service after June 30, 1997. A
Participant who has an Hour of Service after June 30, 1997, will have the option
to receive the Prior Plan benefit in the form of a Life and Term Certain Annuity
as described in (a)(iii) Available Forms of Benefits above. If so elected, the
Prior Plan benefit shall be adjusted for early retirement in accordance with the
reductions described in (a) Early Retirement Reductions for No Service after
June 30, 1997 above. The remainder of the Participant’s Plan benefit shall be
available in any of the optional



3



--------------------------------------------------------------------------------

 
payment forms described under the Plan, and subject to any early retirement
reductions as apply under Sections 3.2 and 4.2 of the Plan.”
 
IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 30th day of January 2002.
 
FMC TECHNOLOGIES, INC.
By:
 
/s/    JEFFREY W. CARR

--------------------------------------------------------------------------------

   
Jeffrey W. Carr, Member Employee
Welfare Benefits Plan Committee



4